Title: To George Washington from Timothy Pickering, 6 February 1797
From: Pickering, Timothy
To: Washington, George


                        
                             Monday Feby 6. 1797.
                        
                        The Secretary of State has the honor to inclose a letter of Oct. 16. received
                            this day from Mr Adams at the Hague.
                        The following passage is in a letter recd this day from the Consul of the U.
                            States at Falmouth in England, dated Novr 26th.
                        "A vessel arrived to-day from Lisbon, and the master reports that at Madrid the
                            populace would not permit Lord Bute to-depart, and that the Spanish and French ministers at
                            Madrid had been insulted. I have no other authority than the master of
                                the ship, who says further that the House of the Spanish minister was burnt, but I can hardly think its true."
                        No letters from Mr King or any others of our ministers.
                        